       Case 2:17-cr-00243-MRH Document 35 Filed 12/28/18 Page 1 of 1
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )      Criminal No. 17-243
                                         )
JAMES W. JOHNSON                         )

                                 ORDER OF COURT
                               t"'JQ~
      AND NOW, to-wit, this-=~--=-- day of . ~~~~, 2018_, upon consideration

of the within Motion to Extend the Time for Filing Pretrial Motions, it is hereby

ORDERED, ADJUDGED AND DECREED that said motion be and the same hereby is,

GRANTED;

      IT IS FURTHER ORDERED that the delay resulting from this extension of time

(December 28, 2018 through February 15, 2019) be deemed excludable delay under

the Speedy Trial Act 18 U.S.C. § 3161 et seq. Specifically, the court finds that the

ends of justice served by granting this continuance outweigh the best interest of the

public and the defendant to a speedy trial, 18 U.S.C. § 3161(h)(7)(A), since, for the

reasons stated in defendant's motion, the failure to grant such continuance would

deny counsel for the defendant reasonable time necessary for effective preparation,

taking into account the exercise of due diligence, 18 U.S.C. § 316l(h)(7)(B)(iv);

      IT IS FURTHER ORDERED that any pretrial motions referred to in Local

Criminal Rule 12 are due on or before February 15, 2019.




                                  Mark R. Hornak
                                  United States District Judge
